

117 HR 1237 IH: Stop Supporting Foreign Interference in Our Democracy Act
U.S. House of Representatives
2021-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1237IN THE HOUSE OF REPRESENTATIVESFebruary 23, 2021Ms. Houlahan introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Federal Election Campaign Act of 1971 to prohibit a person from knowingly providing substantial assistance relating to a contribution or donation by a foreign national, and for other purposes.1.Short titleThis Act may be cited as the Stop Supporting Foreign Interference in Our Democracy Act.2.Prohibition on provision of substantial assistance relating to contribution or donation by foreign nationals(a)In generalSection 319 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121) is amended—(1)in subsection (a)—(A)by striking or at the end of paragraph (1)(C);(B)by striking the period at the end of paragraph (2) and inserting ; or; and(C)by adding at the end the following:(3)a person to knowingly provide substantial assistance to another person in carrying out an activity described in paragraph (1) or (2).; and(2)by adding at the end the following new subsections:(c)Knowingly described(1)In generalFor purposes of subsection (a)(3), the term knowingly means actual knowledge, awareness of pertinent facts that would lead a reasonable person to conclude there is a substantial probability, or awareness of pertinent facts that would lead a reasonable person to conduct a reasonable inquiry to establish—(A)with respect to an activity described in subsection (a)(1), that the contribution, donation, expenditure, independent expenditure, or disbursement is from a foreign national; and(B)with respect to an activity described in subsection (a)(2), that the contribution or donation solicited, accepted, or received is from a foreign national.(2)Pertinent factsFor purposes of paragraph (1), pertinent facts include, but are not limited to, that the person making the contribution, donation, expenditure, independent expenditure, or disbursement, or that the person from whom the contribution or donation is solicited, accepted, or received—(A)uses a foreign passport or passport number for identification purposes;(B)provides a foreign address;(C)uses a check or other written instrument drawn on a foreign bank, or by a wire transfer from a foreign bank, in carrying out the activity; or(D)resides abroad.(d)Substantial assistance definedAs used in this section, the term substantial assistance means, with respect to an activity prohibited by paragraph (1) or (2) of subsection (a), involvement with an intent to facilitate successful completion of the activity..